Citation Nr: 0818466	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ring finger.  

2.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to service-connected 
residuals of a fracture of the right ring finger.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in July 2002 and March 2005 in which the RO denied the 
benefits sought on appeal.  The appellant, who had active 
service from August 1984 to June 1990, appealed those 
decisions to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.  

The Board remanded the case for further development in May 
2006.  The requested development has been completed; and the 
case has been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's right ring finger is not productive of 
any significant functional impairment and the disability does 
not present any exceptional or unusual circumstances so as to 
render impractical the application of the regular schedular 
standards.  

3.  The more competent and probative medical evidence of 
record indicates that the appellant does not have a current 
diagnosis of arthritis of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a right ring finger fracture have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 
4.71a, Diagnostic Code 5227 (2007).
2.  Arthritis was not incurred in, or aggravated by, active 
military service and has not been shown to be proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of (1) entitlement to 
an increased rating for residuals of a fracture of the right 
ring finger and (2) service connection for arthritis of the 
right hand secondary to his service-connected right ring 
finger disability, the Board finds that VA has essentially 
met all statutory and regulatory notice and duty to assist 
provisions pursuant to the Veterans Claims Assistance Act of 
2000 ("VCAA") that became law in November 2000. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

The VCAA provides, among other things, that VA will make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence. See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. 
§ 3.159.  In making the determination that VA has fulfilled 
its obligations pursuant to the VCAA, the Board is aware of 
the United States Court of Appeals for Veterans Claims (the 
"Court") recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  For the reasons discussed below, the 
Board finds that a merits adjudication of this appeal can 
proceed on the basis that the appellant had actual knowledge 
of what was necessary to substantiate his increased rating 
claim.  In addition, the Board finds the appellant was 
provided with the information necessary to substantiate his 
claim of entitlement to service connection for arthritis on a 
secondary basis.  As such, the Board finds that no 
prejudicial error has occurred in regards to either claim.  

In this case, a letter dated in June 2006 notified the 
appellant of the provisions of the VCAA. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was informed by this 
letter of the elements necessary to substantiate his claims 
and that it was ultimately his responsibility to give VA any 
evidence pertaining to his increased rating claim and his 
secondary service connection claim.  The June 2006 letter 
also informed the appellant that additional information or 
evidence was needed to support both of his claims; and asked 
the appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In terms of the appellant's increased rating claim, the Board 
is aware that the June 2006 letter referenced above does not 
contain the level of specificity set forth in Vazquez-
Flores.  However, the Board finds that any such procedural 
defect in notice does not constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the appellant and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
present claim. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

In this regard, the Board finds that the appellant's 
statements to VA examiners contain a description of the 
effect his service-connected right finger disability has on 
his employability and daily life. See VA examination reports 
dated in July 2004 and December 2006.  These statements 
indicate an awareness on the part of the appellant that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." See Vazquez-
Flores, supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the appellant's 
lay assertions of effects of the service-connected disability 
on employability and daily life, the Board does not view the 
appellant's service-connected right finger disability at 
issue to be covered by the second requirement of Vazquez-
Flores; and no further analysis in that regard is necessary.

Finally, the Board observes that the appellant was provided a 
Statement of the Case in October 2005 and a Supplemental 
Statement of the Case in March 2007, both of which included a 
discussion of the rating criteria utilized in evaluating his 
service-connected right ring finger disability.  As such, the 
Board finds that the appellant was accordingly made aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

In addition to the foregoing, the Board observes that the 
record on appeal reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant in support of his claims.  Specifically, the 
appellant's service medical records and VA treatment records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
As referenced above, the appellant was also afforded two VA 
examination in relationship to his claims; and there is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
finger disability since he was last examined. See VA 
examination reports dated in July 2004 and December 2006; 
38 C.F.R. § 3.327(a).  Lastly, the Board observes that the 
appellant was also provided with an explanation of disability 
ratings and effective dates in his March 2007 Statement of 
the Case. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless of this notice, since the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot, and no further 
notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to the merits 
of the issues.  

B.  Increased evaluation for residuals of a fracture of the 
right ring finger  
  
Historically, a rating decision dated in February 1991 
granted service connection to the appellant for a fracture of 
a right ring finger and assigned a noncompensable evaluation 
(by analogy) under Diagnostic Code 5299-5227 for ankylosis of 
the ring or little finger. See February 1991 rating decision.  
Rating by analogy is appropriate where an unlisted condition 
is encountered, and a closely related condition that 
approximates the anatomical localization, symptomatology and 
functional impairment is available. 38 C.F.R. § 4.20.  The 
Board notes for the record that ankylosis is defined as the 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
The RO assigned a noncompensable rating to the appellant's 
disability since it was the only assignment available for 
ankylosis of the ring finger; and that evaluation has 
remained in effect since that time. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1991).  In April 2004, the appellant 
submitted a request for an increased evaluation of his 
service-connected disability.  In doing so, the appellant 
argued that his current evaluation does not accurately 
reflect the severity of symptomatology associated with his 
ring finger disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 


Prior to performing a merits adjudication of the appellant's 
claim, the Board observes for the record that VA regulations 
pertaining to rating disabilities of the digits of the hand 
were revised effective August 26, 2002 - - preceding the 
appellant's April 2004 increased rating request. See 38 
C.F.R. Part 4 (2002).  Under the revised regulations, 
Diagnostic Code 5227 continues to provide a noncompensable 
evaluation for ankylosis of the ring finger, whether it is 
favorable or unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2007), as amended by 67 Fed. Reg. 144, 48784 - 48787 
(July 26, 2002).  However, the revised regulations contain 
new diagnostic criteria for disabilities concerning the 
limitation of motion of fingers.  In regards to the ring 
finger, the new criteria provides a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2007).  The "Note" that follows Diagnostic Code 
5227 states that in evaluating a disability, it should also 
be considered whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand. See 38 C.F.R. 
§ 4.71a, note following Diagnostic Code 5227.  The Board 
observes that under Diagnostic Code 5155, as in effect both 
before and since August 26, 2002, amputation of the ring 
finger of either hand with metacarpal resection (more than 
one-half of the bone lost) warrants a 20 percent rating.  
Amputation without metacarpal resection warrants a 10 percent 
rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  

Evaluating the appellant's claim under the applicable rating 
criteria, the Board finds that a compensable rating cannot be 
granted under either Diagnostic Code 5227 or 5230; and that 
there are no other Diagnostic Codes that pertain to the 
disability of the ring finger.  Therefore, the appeal must be 
denied.  

In reviewing the evidence on appeal, the Board observes that 
the appellant's VA treatment records make no particular 
reference to the appellant's right ring finger disability 
other than to note complaints of decreased grip strength 
and/or numbness and pain of the appellant's hand. See VA 
medical records dated in February 2005 and March 2005.  
However, the appellant has been afforded several VA 
orthopedic examinations in connection with his claims; and 
those examination reports have been associated with the 
claims file.  No significant functional impairment pertaining 
to the appellant's right hand was demonstrated at the time of 
these examinations.  

Specifically, a July 2002 VA examination report contained in 
the claims file indicates that the appellant was not found to 
have any anatomical defects of the hand at that time. See 
July 2002 examination report, p. 1.  No functional defects of 
the hand were noted as the examiner reported that the 
appellant's thumb touched the tips of his fingers and his 
fingers approximated the medial transverse fold of the thumb 
exactly. Id.  In addition, the examiner stated that the 
appellant could grasp objects and that his dexterity and 
strength were good. Id.  After concluding the physical 
examination and reviewing the appellant's service medical 
records, the examiner diagnosed the appellant with arthralgia 
of the right hand with no loss of function due to pain. Id., 
p. 2.  He reported that x-rays taken of the appellant's hands 
at that time were normal. Id.   

The appellant was subsequently examined in July 2004 in 
relationship to this claim.  During this examination, the 
appellant reported that he had been experiencing poor grip, 
pain when he made a powerful grip, and that his right hand 
shook when he "trie[d] to do something hard."  July 2004 VA 
examination report, p. 1.  Physical examination of the 
appellant's right hand revealed no deformity. Id., p. 2.  
Sensation was found to be normal and the appellant's 
movements were reported to be within the functional range.  
In addition, the appellant was found not to have tendon 
deformities. Id.  However, the examination also revealed that 
the appellant had 
(1) tenderness over the dorsum of the proximal phalanx of the 
right finger, (2) his right hand grip was weak and (3) the 
appellant could not bend his ring and little finger to make a 
grip.  X-rays taken at that time were negative. Id.  

Lastly, in response to the Board's May 2006 remand order, the 
appellant was afforded a VA orthopedic examination in 
December 2006 to determine the severity of his service-
connected right ring finger disability.  During that 
examination, the appellant reported that he experienced 
problems with his right hand function that included pain at 
his finger fracture site when he gripped objects tightly; 
that he experienced these episodes of pain approximately 
three to four days a week; and that each episode lasted 
approximately 30 minutes. December 2006 VA examination 
report, p. 1.  However, he indicated that these pain episodes 
did not prevent him from working with his right hand. Id.  
Physical examination of the appellant's right hand revealed 
about a 2 mm shortening of the fourth metacarpal. Id., p. 2.  
The examiner reported that the appellant's alignment of the 
shaft of the metacarpal was excellent; and that there did not 
appear to be any persistent displacement, angulation or any 
rotational change in the appellant's ring finger. Id.  
Palpitation felt normal to the examiner; and he indicated 
that he found no deformity of the metacarpal and no 
projection of the metacarpal head into the palm.  In regards 
to motion of the appellant's ring finger, the examiner 
reported that the appellant's MP and PIP joints had a range 
of motion of zero to 100 degrees and his DIP joint had a 
range of motion of zero to 45 degrees.  He also reported that 
when comparing the palmer surface of the fourth metacarpal of 
both of the appellant's hands, they appeared to be equal and 
without any prominence of the fourth metacarpal of the right 
hand.  He also reported no increased limitation of motion due 
to weakness, fatigability or incoordination following 
repetitive use.  Lastly, it appears that an 
x-ray of the appellant's right hand was taken during the 
examination, the results of which revealed no significant 
bony abnormality. Id.  Based upon all of the evidence 
available to him, the December 2006 VA examiner diagnosed the 
appellant with a fracture shaft of the right fourth 
metacarpal that was conservatively treated with healing and 
good resulting function despite the appellant's complaints. 
Id.  The examiner reported that he did not see any 
significant loss of function in the appellant's employment.  
In terms of the appellant's activities of daily living, the 
examiner opined that the appellant experienced some limited 
loss of function with activities involving gripping hard 
objects, such as hammers or saws. Id.   

After reviewing the above-referenced evidence, the Board 
finds that the criteria for a compensable evaluation have not 
been met.  The VA examinations of record have clearly 
demonstrated that the appellant's service-connected finger 
disability is not ankylosed as he can clearly move it, and 
indeed he has a full range of motion of his MP and PIP joints 
with somewhat limited range of motion of his DIP joint. See 
38 C.F.R. § 4.71a, section (1) pertaining to the Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, following Diagnostic Code 5215.  
Regardless, ankylosis of the ring finger is assigned a 
noncompensable rating under the rating criteria.  
Additionally, a compensable evaluation is not available under 
Diagnostic Code 5230 as the rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
ring finger, no matter how severe.  Further, the Board notes 
that the December 2006 VA examiner did not report that the 
appellant experienced any limitation of motion of other 
digits related to his service-connected disability or 
experienced interference with the overall function of the 
hand.  Lastly, there is no basis in the record for finding 
the severity of the appellant's right ring finger disability 
to be equivalent to amputation.  Therefore, an increased 
rating pursuant to Diagnostic Code 5155 is not available.  

In addition to evaluating the appellant's increased rating 
claim under the applicable rating criteria, the Board has 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
However, as discussed above, while the appellant has 
indicated that he has pain and deformity to his right hand as 
a result of his service injury, the medical evidence does not 
support the contention that he has significant limitation of 
motion and/or any significant functional loss as a result of 
the disability.  Even accepting that the appellant may have 
some residual tenderness from the in-service injury and 
although the Board is required to consider the effect of the 
appellant's pain when making a rating determination, the 
rating schedule does not require a separate rating for pain. 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Thus, the Board has considered the requirement of 38 C.F.R. § 
4.3 to resolve any reasonable doubt regarding the current 
level of the appellant's disability in his favor.  However, 
since the objective medical evidence of record does not 
create a reasonable doubt regarding the current level of his 
right ring finger disability, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for this disability.  In 
reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
doing so, the Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1).  Specifically, 
the evidence fails to show that the appellant's right ring 
finger disability has resulted in interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

C.  Service connection for arthritis of the right hand 

In addition to the foregoing, the appellant seeks service 
connection for arthritis of the right hand on the basis that 
he has developed this disorder as a result of his service-
connected right ring finger disability. See February 2002 
statement.  As such, he requests service connection for 
arthritis on a secondary basis. Id.  

As set for above, applicable law provides that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  A disability can also be service connected 
if it is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may also be 
established by any increase in severity (i.e., aggravation) 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease. 38 C.F.R. § 3.310(b), effective October 10, 2006; 
see also 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id.  

Thus, the initial element that must be met for service 
connection to be granted on either a direct or secondary 
basis is the showing that a current disability exists.  
Although the appellant alleges that he has arthritis of the 
right hand as a result of his service-connected right ring 
finger disability, the Board finds that the more probative 
medical evidence of record indicates that he has not been 
diagnosed with this specific disorder.  Rather, the 
appellant's post-service medical records reveal only a 
diagnosis of arthralgia of the right hand. July 2002 VA 
examination report, 
p. 2.  X-rays taken of the appellant's right hand in March 
1996, July 2002, July 2004 and presumably December 2006 were 
all found to be normal - - without reference to a finding a 
arthritis. See VA examination reports dated in March 1996, 
July 2002, July 2004 and December 2006.  Although the 
appellant is clearly of the opinion that arthralgia and 
arthritis are analogous disorders, they are not. See 
appellant's statements dated in September 2002 and November 
2002.  Rather, "arthralgia" is defined as joint pain. See 
DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).  Pain cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by medical evidence. See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also VBA All-
Stations Letter 98-17 (02/26/98)(Symptom-based diagnoses such 
as myalgia and arthralgia are not considered to be diagnosed 
conditions for compensation purposes).

Regardless, the appellant has not requested service 
connection for arthralgia secondary to his service-connected 
right ring finger disability.  Instead, he seeks service 
connection for arthritis. February 2002 statement.  The Court 
has held that there can be no valid claim without proof of a 
present disability. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
fact, the existence of a current disability is the 
cornerstone of a claim for VA disability benefits. Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, the 
medical evidence fails to show that the appellant has been 
diagnosed with arthritis; and the appellant's statements 
alone are insufficient to prove this diagnosis exists or that 
it is related to the appellant's service-connected finger 
disability.  Where, as here, the determinative issue involves 
a question of a medical diagnosis, competent medical evidence 
is required to substantiate the claim.  The appellant as a 
lay person is not competent to offer an opinion on a medical 
diagnosis; and consequently his statements regarding his 
right hand problems do not constitute medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  



Since the more competent and persuasive medical evidence of 
record indicates that the appellant does not presently have 
arthritis of the right hand, the first element needed to 
establish service connection has not been met in this case.  
Absence such evidence, there is no basis for the granting of 
service connection for arthritis of the right hand under any 
theory.  Therefore, the Board finds that the preponderance of 
evidence is against the appellant's service connection claim 
and the appeal must be denied.  


ORDER

An increased (compensable) evaluation for residuals of a 
fracture of the right ring finger is denied.

Service connection for arthritis of the right hand is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


